
	
		II
		111th CONGRESS
		1st Session
		S. 1300
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Ms. Snowe (for herself,
			 Mr. Dorgan, and Ms. Collins) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  clarify congressional intent regarding the counting of residents in a
		  nonhospital setting under the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Community and Rural Medical Residency
			 Preservation Act of 2009.
		2.Clarification of
			 congressional intent regarding the counting of residents in a nonhospital
			 setting
			(a)D–GMESection
			 1886(h)(4)(E) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(E)) is amended
			 by adding at the end the following new sentences: For purposes of the
			 preceding sentence, the term all, or substantially all, of the costs for
			 the training program means the stipends and benefits provided to the
			 resident and other amounts, if any, as determined by the hospital and the
			 entity operating the nonhospital setting. The hospital is not required to pay
			 the entity any amounts other than those determined by the hospital and the
			 entity in order for the hospital to be considered to have incurred all, or
			 substantially all, of the costs for the training program in that
			 setting..
			(b)IMESection
			 1886(d)(5)(B)(iv) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(iv)) is
			 amended by adding at the end the following new sentences: For purposes
			 of the preceding sentence, the term all, or substantially all, of the
			 costs for the training program means the stipends and benefits provided
			 to the resident and other amounts, if any, as determined by the hospital and
			 the entity operating the nonhospital setting. The hospital is not required to
			 pay the entity any amounts other than those determined by the hospital and the
			 entity in order for the hospital to be considered to have incurred all, or
			 substantially all, of the costs for the training program in that
			 setting..
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2010.
			
